Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 1 of 42 PagelD 57

Attachment one

Section II (D.)

Defendants

(1) Centurion Medical, ET. AL.,

Centurion Medical contracted to FL. DOC. to provide mecial care to all
inmates in Florida Prison System violated under color of law the contractual
agreement to provide specialist doctor care upon recommended diagnosis and
treatment of specialist doctors showing an urgent need for such surgical procedure
and treatment. This policy of deliberate indifference or custom of indifference to
refuse specialist doctors treatment regimen to negate financial costs cause cruel
and unusual punishment leading to advanced and additional injury as well as
permanent injury thereby violating plaintiffs rights under not only the Eight
Amendment but A.D.A title I and II for actions leading to loss of mobility and
permanent injury under the Fourteenth Amendment.

2.) a) Dr. Alexis Figueroa for Suwannee Correctional Institution-Annex

Refused to honor specialist doctors recommendations for surgery by
orthopedic specialist and further denied passes issued by orthopedic specialists,

concerning rotator cup injuries to right and left shoulders.
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 2 of 42 PagelD 58

B) Dr. Figueroa refused to follow recommendations of neurologic specialist
doctor to have consult with neurosurgeon being deliberately indifferent to medical
needs of back injury.

C.) Dr. Figueroa refused Plaintiff post-surgical care as given in the
instructions for post-surgical trauma upon release from hospital and upon plaintiffs
declaration of post-surgical trauma while at Lake Butler in that Dr. F igueroa
denied Plaintiff post-surgical consult as ordered by orthopedic specialists, after
surgery on left shoulder.

d.) Dr Figueroa over period of several examinations and consults stated
repeatedly that he would make consult recommendations, order X-rays on fractured
elbow, as well as issue passes for plaintiffs medicals needs were either deceptive or
fraudulent representations under violation of Florida Statutes 458.331 (K) and
456.072(M) under color of law or Dr. Figueroa is in violation of State Statute
458.33 (W) which states that delegating professional responsibilities where the
licenscee delegating the responsibilities knows or has reason to know that such a
person is not qualified by training, experience or licensure to perform them, in
allowing institution or medical administrative personel who are not licensed or
qualified to supercede specialist doctors recommendations and orders, then Dr.
Figueroa is in violation under color of State Law for allowing such persons to

dictate policy or custom in recommended specialist doctors orders in that these
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 3 of 42 PagelD 59

individuals are being allowed to dictate medical policy denying medically
necessary procedures and passes.

3.) Dr Bassa-outpatient medical director- R.M.C. Lake Butler.

a.) Refused to follow orthopedic specialist doctors order for post-surgical
care for imobilization of left shoulder for 6 weeks following surgery.

B.) Dr. Bassa forced Plaintiff to start physical therapy two weeks following
surgery against specialist doctors orders.

C.) Dr. Bassa refused 30 day follow-up consult as recommended by
specialist orthopedic doctor, even after declaration of Post-surgical trauma caused
by forced physical therapy causing damage to Plaintiff.

d.) Dr. Bassa refused to follow protocol for post-surgical trauma and
countermanded post-surgical instructions given by hospital.

E) Dr. Bassa cleared Plaintiff for medical release without examination of
orthopedic doctor as listed in recommendation for follow-up consult and per
hospital instruction for post surgical trauma. Plaintiff saw only Dr. Ananjiwalla
who is not any longer licensed to practice medicine in State of Florida but working
under Dr. Bassa’s license without proper supervision or follow-up examination.

4a.) Dr. Cruz- Medical director of Suwanne C.I. for Centurion medical is
responsible to ensure through his handling of Dept. of Corrections grievance

procedure that adequate medical care without is given without fraudulent
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 4 of 42 PagelD 60

misrepresentations by personel under his prevue as cited under State statute
458.331(K).

b.) Dr. Cruz has the responsibility under State statute 459.33(w) to enure that
medical and administrative personel of both Centurion medical, LLC and the
Florida Dept. of Corrections who are not qualified to supercede Board Certified
Specialist Doctors recommendations and order for medical care are allowed to
deny those consults, passes, and regimens for prescription and medical care simply
because they do not want such care given, Especially so in a federally founded
A.D.A. documented institution.

C.) Dr. Cruz was made fully aware of violations of the preceeding statues
through grievance procedures as set down in chapt. 33.303 State statutes.

d.) Dr. Cruz whose duties are to monitor and correct such oversites of
violations of State regulations is deliberately indifferent to Plaintiffs pain and
suffering after proper notifications of violations being committed.

See Also Section IV. Due to pre-existing injuries and post-traumatic injury
to left rotator cup now permanently damaged from excessive time left injured;
along with back injury leaving Plaintiff mobility impaired unable to have mobility
without assistance as Plaintiff is in wheelchair, Centurion Medical answer to
Plaintiff's injury of his back rather than to repair damage as recommended by

neurologist in referral to neurosurgeon. Centurion Medical Et. Al., a contractual
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 5 of 42 PagelD 61

agent of Florida Department of Corrections contracted to provide medical care to
inmates has unnecessarily denied medical service to Plaintiff over an extended
period of time. Said denial of Plaintiffs pre-existing injuries to left shoulder and
post-traumatic surgical trauma leaving Plaintiff permanently disabled, along with
untreated right shoulder rotator cup tear becoming severe due to Centurion
Medicals refusal to acknowledge and treat this injury along with back injury both
of which have been exacerbated inflicting excessive pain and suffering along with
further injury to Plaintiff. Due to prolonged unnecessary delays, Plaintiff will
require more extensive and painful medical procedures to correct and/or repair
damage. As a result the Plaintiff is denied the following major life activities:
Plaintiff suffers from increased pain and permanent disability from lengthy
untreated period of medical indifference causing permanent damage this is
followed by right shoulder rotator cup tear untreated, such that use of his arms to
be mobile in wheelchair is severely hampered and now requires an impaired
assistant to maneuver him in wheelchair. Plaintiff's ability to care for himself is
severely limited to the limited availability of a competent assistant, performing any
manual task, such as eating or bathing is increasingly painful. Plaintiff's increased
pain substantially limit the amount of time Plaintiff can remain in any position.
Petitioner suffers pain following movement, denying any comfort when

sitting for an extended period of time and/or attempting to lie prone for sleeping.
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 6 of 42 PagelID 62

Petitioner is only able to sleep for short periods of time as any movement causes

waking pain.
IV. STATEMENT OF CLAIM

A.) Plaintiff was in a severe automobile collision injuring both right and left
rotator cups in shoulder. Plaintiff was awaiting approval for funds for surgery after
recommendation by orthopedic specialists when incarcerated.

B.)(1) Centurion Medical ( from August 31, 2018 to present) refused to
follow recommendations and treatment of specialist doctors leaving Plaintiff to
suffer pain, loss of mobility, permanent damage through their inaction to give care
as instructed by specialists. This violates the Eighth Amendment of the U.S.
Constitution for causing further harm, permanent damage to shoulders.

The following defendants are employees of Centurion Medical who are
complicit in failure to give proper care or are demonstrative of the deliberate
indifference standard:

1.) Centurion Medical - policy or assumed policy of deliberate indifference
to medical needs, resulting in permanent damage.

2.)(A) Dr. Figueroa — Physician, Suwannee Correctional Institution-Annex
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 7 of 42 PagelD 63

Dr. Figueroa is responsible for medical care at Suwannee Correctional
Institution-Annex. Plaintiff arrive at this institution under declaration of poast-
surgical trauma and was refused treatment for surgical trauma in accordance with
specialist surgeon post-surgical instructions. Plaintiff filed grievances exhausting
remedies to no avail.

(B) Plaintiff arrived at this institution with medical passes issued by
specialist doctors at RMC to accommodate Plaintiff’s medical needs. Plaintiff was
refused these passes by Dr. Figueroa with no examination, no consult, stating these
medically needy passes were not permitted at this institution according to policy,
clearly deliberate indifference to medical needs.

(1) Plaintiff suffered from fractured left elbow that Dr. Figueroa stated, “He
believed it was fractured and would put me in for X-ray”. I never received X-ray or
follow up even though I did put in for and went to sick-call to complain, asking
why I never received X-ray for injury.

2.) Plaintiff has not been seen for or treated for injuries to right shoulder
(torn rotator cup) or serious back injury (bulging disk pushing or nerve bundle) as
recommended by orthopedic specialists and neurological specialists as shown in
medical records of Plaintiff from 2009 to present, clearly showing a distinctive
deliberate indifference policy, either corporate, or implied, assumed policy through

actions.
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 8 of 42 PagelD 64

3.) Dr. Bassa — (Receiving and medical center)Medical director of outpatient
services — while at RMC for surgery, dr. Bassa refused to follow orthopedic
specialist doctors prescribed treatment plan for post-surgery of left arm and
shoulder bound immovable in sling for six-weeks with follow-up in 30 days and
forced, over objection, to initiate physical therapy 2 weeks post-surgery causing
Plaintiff to suffer unnecessary great pain and suffering until Plaintiff declared post-
surgical trauma, according to the surgeon’s post-surgical instructions, for surgical
complications involving physical disfigurement and impaired movement or locking
up of joint. .
Plaintiff was seen by Dr. Anandjiwala, a physician working under Dr. Bassa’s
supervision because she is no longer licensed to practice in the State of Florida
who stated that the X-rays showed proper bone alignment and refused Plaintiff's
post-surgical consult with orthopedic specialist, the proper response to post-
surgery trauma of a surgical nature. Dr. Bassa, in his capacity of head physician
and medical director, knew or should have known that Plaintiff? Ss injury and
subsequent surgery were of cartilage, ligament, and musculature nature which
would not show up in an X-ray and instead of following normal protocols for post-
surgical trauma, refused further treatment or orthopedic consult contrary to post-
surgical treatment plan and instructions given by hospital policy.

4.) Dr. Cruz (medical director of Suwannee Correctional Institution-Annex),
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 9 of 42 PagelD 65

(a) Dr. Cruz denied Plaintiff medical care in that he is responsible to dictate
policy for medical care and as such it was his responsibility to ensure that
complications of post-surgical nature were properly addressed. Dr. Cruz not only
denied Plaintiff the procedures of post-surgical trauma as dictated post-surgical
instructions put out by hospital and orthopedic surgeon, but failed to examine or
instruct Dr. Figueroa at annex to examine and/or provide a treatment plan to
remedy this problem.

(b) Dr. Cruz, as medical director is responsible to ensure that all medical
passes by specialist doctors deem necessary for proper medical care are honored at
this institution, Dr. Cruz has either instituted policy to deny specialist doctors
medical passes or has allowed institution personnel to dictate policy of refusing
specialist doctors doctors orders and prescriptions for treatment, where unlicensed
untrained institutional personnel are allowed to supersede medical requirements in
violation of State Statutes 456.072 (a), and/or 458.33 1(w).

(c) Dr. Cruz as medical director is responsible for actions of all doctors and
staff under his supervision to ensure that a policy of deliberate indifference to

medical needs is not instituted by personnel under him.

39
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 10 of 42 PagelID 66

Plaintiff asserts that due to Defendant’s inaction through deliberate
indifference policy, either individually and/or officially and corporate and/or
assumed have caused permanent disability causing impediment of mobility and
damage no longer correctable to left shoulder (while right shoulder rotator cup left
untreated) has become increasingly more painful and is rapidly following the same
degradation as caused permanent damage to left shoulder. Also, failure of
Centurion Medical to follow neurological specialist doctor’s recommendation for
referral to neurosurgeon to correct back injury is leading to lifelong injury and loss

of mobility.

SECTION VI. RELIEF

1.) Temporary injunction for immediate medical care by both orthopedic and
neurologic doctors as recommended by specialists to receive proper medical care.

2.) Money damages for pain and suffering causing permanent lifelong
damage and disability through their deliberate indifference in the amount of 350
thousand dollars, along with punitive damages of 250 thousand dollars under the
14 Amendment U.S. Constitution for causing permanent damage and disability

through their deliberate difference.

S88
_ Case 3:20-cv-00289-BJD- PDB Document 7-1 Filed 07/23/20 Page 11 of 42 PagelD 67

FLOk. 0A DEPARTMENT OF CORRECT: NS
RECEPTION AND MEDICAL CENTER-MSU

OPERATIVE REPORT OUTPATIENT

NAME: DERKS, LARKIN

NUMBER: 849475

DATE: 08-31-18

PREOP DIAGNOSIS: Rule out tearing of rotator cuff with impingement
changes of acromioclavicular joint region left shoulder.

POST OP DIAGNOSIS: Massive tear of rotator cuff with significant
impingement, changes of acromioclavicular joint
region, tear of the long head of the biceps and some
tearing of the labrum.

SURGEON: Tom Winters, M.D.

ASSISTANT: Ricardo Hurtado.

ASSISTANT: Ruben Morillo.

ANESTHESIA: General.

PROCEDURE: Arthroscopy with shaving, followed by closed rotator
cuff repair, closed Mumford Procedure, resecting 1.5
centimeters of the distal clavicle and a closed
anteroinferior acromioplasty.

COMPLICATIONS: None.

HISTORY: Mr. Derks is a 64 year old gentleman who has been having problems with his left
shoulder. He has failed all attempts to conservative care. He is brought in for surgery.

INTRAOPERATIVE FINDINGS: Mr. Derks did have a massive tear in the rotator cuff. He
had a complete tear of the long head of the biceps. The stump was still there. We did debride this
area. He had tearing of the labrum around this. He did have significant impingement and changes
of the acromioclavicular joint region. We were able to get the rotator cuff mobilized after
repairing it with excellent repair.

OPERATIVE NOTE: After successful induction of general anesthesia, in the supine
position, patient’s shoulder was put through the range of motion. He was then placed on
his side with the left arm in the arm holder, prepped and draped in the usual fashion. The
arthroscope as inserted through a posterior approach up to 1.5 centimeters distal to the tip
of the acromion and aimed toward the coracoid process. The joint ws first distended with
fluid. Full exploration of the joint was then undertaken. The glenchumeral joint was
visualized as well as the long head of the biceps, which was noted to have a complete
tear. The stump was attached, but this had torn distal to this. There was noted to be
tearing of the labrum. We did shaving of this and did resection of the stump of the long
head of: the biceps.

Continued page two:

1 &
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 12 of 42 PagelD 68

t \ wy

FLOw DA DEPARTMENT OF CORREC1.JNS
RECEPTION AND MEDICAL CENTER-MSU

OPERATIVE REPORT
NAME: DERKS, LARKIN
NUMBER: 849475
DATE: 08-31-18

Page two:

We visualized both anterior and posterior and did shaving on the contralateral side.
Following this, the arthroscope was inserted in the subacromial region where there was
noted to be massive tearing of the rotator cuff, the supraspinatus and infraspinatus
tendons. We were able to get this mobilized. We used the heat probe and the shaver to
resect the soft tissue and then did a closed anteroinferior acromioplasty and a closed
Mumford Procedure. We had to decompress the humeral head. We were able to get this
down to good cancellous bone. Following this, we were able to visualize the rotator cuff
tear from posterior and laterally. We then visualized posteriorly and passed the four
arms of the two sutures through the infraspinatus portion of the cuff tear. We were able to
bring this up and over and put it into the greater tuberosity with an anchor. This was just
distal to the surface and came down very nicely. We got about 70% rotator cuff repair
with this. We then used the four arms of the set of two sutures and brought the remaining
portion of it up and over and put it through an anchor. The anchor was then pounded
down. We were able to get an excellent repair. The sutures were then cut. Final
visualization made from posterior and laterally with an x-ray being obtain. The area was
then thoroughly irrigated out with irrigation fluid being removed. Portal sites were then
closed. Dressings were applied. Mr. Derks was placed into a sling and taken to the
recovery room stable.

Tom Winters, M.D.

TW:pj

D: 08-31-18 T: 09-06-18
RMC Lake Butler, FL
DC4-715A
»Case 3:20-cv-00289-BJD-PDB Document 7-1 ‘Filed 07/23/20 Page 13 of 42 PagelD 69

Case 5:15-cv-00051-MW-GRJ Document 42-2 Filed 02/01/16 Page 46 of 73

Fax server

8/A/2010 8:31:68 AM PAGE 93/098 Fax Server
f ‘ t

 

CT caro
Aadorasty

CT- Bndasrapy

 

 

PATIENT: LARKIN BERKS
DGB:

‘T NUMBER: 520867.0
DATE OF EXAH: oautizecs .
REFERRAL PHYSICIAN: RITCHIE PLUMMER, D.0.
Exambnation: MORI of the Lett Shoulder

Clinical: Patient With baatere! shoulder, arm and neck pain status post MVA,
Ploaen eveuate, .

Technical: The examination was pofformed obtaining muitblaner imaging utflzing
muutiwalghted technique through the kell shoulder,

Findings: There ere no previous examinations curently avaliable for comparison.
Botetor Cut ‘Ther is euptaspinatua signal abnormality consistent with tondinopathy.
There fs « amall, full duckowes mildly retracted tar al the anierior Insertion, No other
tears ara seen In the rotetor cut. Thermuscies are normal in size and sal Infonet,

disease without without impingement. ‘There ke a oma’ osteaphiyto ariaing trem the humert!
haad consistent with mid gleachumeral degenoratye joint disaces,

Ths Bang end shart heads of the bingpe tendon are tniect
tandinopathy. fo dlapiaced labral tears fre

 

with no eviioee of ear or aignticars
Identiied.

 
 

No significant joint or bursal fluld is noted. No Bort
issue tinsaes or poridiralovea aro Kianttied

IMPRESSION:
- 4 Suprespkatus tendinopainy with a small full thickness tear ss
2 poromfockitonter degenerative int cisonae without knpingement.
a Hi gant oper rt dige230,

 

Thank you for referring thls patient to our imaging canter. ‘We sncourage coneuiiation
Sand Invfa you to atk any questorss you may conekier pertiart to patient reatmert and

This document has bean electronically signed and approved

8238 U.S, HIGHWAY 16 « PORT RICHEY, FL94688 = (727)640-0402 » FAX (727) 040-3472

DERKS MR-000046

 

 

 

Me alten senso

 
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 14 of 42 PagelD 70

Case 5:15-cv-00051-MW-GRJ Document 42-2 Filed 02/01/16 Page 47 of 73

 

Ci

GT. Exxtospopy
OT-Flucronoopy *
CT- Neuroradiology
CT- Orthopedto
OT- Provesrtive

MRA
MRHgh Field

PET. Godicaient
Nusitar Gtreas Tsai

Exerian Biress Test

Ultavound

 

 

9/4/2010 8:91:88 AM PAGE 84/026 Fax Server
t (
PATIENT: LARKIN DERKS
D.OB,:
ACCOUNT NUMBER: 820867.0
DATE OF EXAM: * 9B/O1/2006
REFERRAL PHYSICIAN: RITCHIE PLUMMER, 0.0.
Examination: MRI of tha Right Shoulder
Ciinioal: Patient with biiateral shoulder, aan ord! neck pen emlan post BOA
Ploass evalua.

Impingement Signal the glen and nite
subchondral bone [s consistent with glenohumeral daganerativa joint dleaasa
: There ta biceps tendinopathy without full thickness fear or

dissaes without ebnomelly. along

 

nr No significant joint or bursa! Suid is noted, No soft
aque mrasesa or panrtabraleyate aro Klondied

IMPRESSION:

1. Severe sugraspinahis and infraspinatus tendinopathy with full thickness
tear of the supraspinatus.

2 Hil.Seok’s defornally tram prior eistocation, This can be corrolaied with CT
ankifor radiographs,

Continund on page twa...

9738 U8, HIGHWAY 18 -. PORT FOCHEY, FLS4G68 = (727) 640-6462 = FAX (727) M3-S472

DERKS MR-000047

 

 

 
, Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 15 of 42 PagelD 71
Case 5:15-cv-00051-MW-GRJ Document 42-2 Filed 02/01/16 Page 65 of 73

on howe FL Cf f76U4Y CivAlen Fm rasa = 4ag/u00 CBX Ourvur

fy

\ '

 

 

Ackan, Acet® so0ce7 4 BITCHES PLUNMER, DO 0 BE ,

Nwee LARKIN DERKS reacanaats PURO math YP . pb o witha

EE ee oe ane & fin “
well ean eg ay latte tt. ih

A 1720 mag GENIC plreatar for ye Peay Miata Oncor pis CUNO Fepdly Dette age pemerrgrereres OM! Seiad __
ay PFE padre? Adcbederratect badory key eny tech sen bewest 11 YES COND

 

 

 

 

 

 

 

 

   
   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hs ' e @D 1H OO aes \ Angi sae Jae Cltcs dwt [LYS FRO
-___Rrezson, Goby, Sevaty But Frnng, Coser eto | Aettons

55 |e iorchiobalpios pee beth

cm or C Kanesd Chg ONew 0 Sonpis Dak 2M 0 Tag '
- Sew! het so LU © Besoge bevwcnons & Sida East si BS lac
—— 7 Naar 4 Bie 0M 0 Tonal hed
< Aes me AGG,
— —— xb $ i teag CA Oho
Oecaper] AcHiional Mads act fa Ric Syaies! Shen Ay bf.
hecetdic: Np,
“Err Tr Roast |
ET spt OD? OS hk onadeear, fe Sete PBote ,
ran Cite dom = pyr iony
77) tinge * fe Pentheyss GD. tratitet
oy ai é pala Es liuttin, b whituciow Taare
stn) Hewes _ bates | %* Ae
Wk ,

} . Ms funny
alta Dare Aid)
1 Buatiee iidutan aan Be Oaks Bae eae war _—
3 , ial tin ¢ Ballleeseuay, ° dda sts

° BI
ia].
99203 | 99213
“1 ern04
gp20s | suzis

 

 

 

 

 

 

 

fol IDG 417.1 2008 Ga

 

 

DERKS MR-0C0065

 

 

SL a ne

 
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 16 of 42 PagelD 72
Case 5:15-cv-00051-MW-GRJ Document 42-2 Filed 02/01/16 Page 48 of 73

Fax Bervoer 8/4/2010 G:31:53 AN PAGE Berane Fax Server
1

 

Continued

Pega 2 of2

Derke, Larkin

320567

SwOveS

wwd of the Right Shoulder

kapreasicn continued...

‘ Gienchumeral daganerstive joint dissese.
4. Acromioctaviculer degericrative Joint disease without impingament,

Biecrordoay verted by

RDAtiew Dy: CSDIKE, os4/0s
‘Thank you for referring thie patent to our imaging cantor. We ericourage eonsuxation
atin Ye ay cusp cer er pt eat

Thie dosuiment has been electronically signed and approved

PORT RICISY SOUT =—- PORT. RICHEY NORM
OSS U5. a 11528 US, ”

pase "ete

 

DERKS MR-000048

 

 

 
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 17 of 42 PagelD 73

Case 5:15-cv-00051-MW-GRJ Document 42-2 Filed 02/01/16 Page 63 of 73

Far norver

   

8/2/2010 7:01:38 PM PAGE 18/035 Fax Berver

)

 

 

jee 09 ~ 09 -

 

 

aaa 320667 RITCHIE PLUMMER, D.O 5 fae
tome sussene EeR RA Pine Cannan , PNG - Paves - fattened? Ao,
£008 fea a.

verhele - Qava.
Py

wae ea Out oh tel
oT yeeny hedery a 1 sR
é one fae or iPS lags 208 oe

ere ape lran . 6

 

 

 

  
 
  

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

We ofbdarat
. 47 fess Ch te esing, Coctist, Macha tguioh
flea Hedkattcras Fibs fn Flenmecta hh}
cov -S_ ©) Renewed C1 Chenced 2) Maw 1) Sonesas Go 60 OM 0 Tg 2 Pad
Cs) os Fr Dorage bedenctona & fide Bets gre can en
© fxeteved neh feed
af woae D fy. {A 34
Sante fix? feck hitfds ca Dit 2h Thpcil © foe
maf eal Ges rapes eenssane pS See ee

Onegemed Additonal Meds Aeties Redken ,

   

podkipe £1 Cotcaad

 

 

  

2 "ei Sean! 21 Abn © Corel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

danerenctcl tie mee + | : : a
Z TT 4 L4 1D Pipee Aveo ——
Z| tet “hut on $ ¥ dmegedss Oe idtes¢ aege
TJ] teen © end
Gaye Capita . Y KET
é| oe ghentieas- ff Midler 2 For
7 its Mapath, Peateards Ge Ceareot t Py
: . Ena!
Weilisg Digpoce aedprakin 3 due

  

 

 

 

 

   
  

 
  
 

 

 

 

 

CRitecomteninedical
roe RTE ay gap ae Sad Cee v

earekeiid ~ Fr ee peeont aay bie
@ f % 4 Spice fe Wave wh ota

Te cater

Mane Scnfort

  
 
 

 

 

 

TN? haggle pp Ae
ae Fo! dnbeos

 

DERKS MR-000063

 

 

tn and et rN Pe Renin

Bor apron ie

ame ete

eae PUT A TY SR Ne A a, Se bene Me A ee

an a Can Matern aNt ge cee ce ee

 

HAAR eae vers reef ety come

ee a ORO hae
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 18 of 42 PagelD 74

Case 5:15-cv-00051-MW-GRJ Document 42-2 Filed 02/01/16 Page 39 of 73

“91 920 1s22 AS PAM Fen (Tor OSCETZ Bare ie = 901

‘8

 

 

 

° " SE
ie scztange an iy etcabeconts tre the ths oote wns of x Btccsid #2 wy onataln md . x
Se a tr itr eoteereane
- Recaption and Medical Cerfor
P.O. Box @8
- 7765 Boxth CRIB
Lake Butler, PL 39054
(GU) 096-6348
REQUESTEDBY: Nalini Ansadjiwala MD, DBI6
Rooopticn aad Madical Canter WU» 208
7768 Sovth CB.231
Lake Butler, FL, 32054 _
Date of Birth: "Ape S7Y Gender: Male
Date Requested) November 15, 2010 Times Performed: 8
Procedure Date} Nevewsher 19, 2016
Procedkreis: Spine Cervical
“Histers: :

NEEDS FLEN/EXTEND C-SPINE XRAYS FOR NEUROSURGEON

Repert :

CERVICAL SPINE SERIRS: 35 the neutral fatezal projection thore is evideoco of intervertebral body fision of C} and C4
ard probably af the posterior elements es woll, This is mild acterclisthonis of C4 in rolation to C5 of spproxinately 3
som wis fanion maneuver, the degree of antorolbaca forceaand to eppraximately 3 tom and exieatlon tnanowver,
contributes tp consction of the degree of antorolistiiests, The lower tntorverishrtal disc apsooa appoar synmnetrio, ‘Tho
odontoid proces ia intact, Thare sto hypertrophic changes in the articulating fools but worse at tho C3-6 and CO-C7
fovel on the right aide, ,

IMPRESSION: THERE IS BVIDENCE OF INSTABILITY AT THE C4-5:‘LRVEL WITH FLEXION AND
EXTENSION MANEUVERS. THE DEGREE OF ANTEROLISTHRSIS IS CORRECTED WITH EXTENSION
MANEUVER. DETAILS AS ABOVE.

Thank you for this refoeral,
Diktetiog Radiologist: 3. EL FRANCO, MD,
Tranwertoed ty: acT

 

‘Tramectp(ion Dxhe Nosenber £9, 2610

Electronically Signed By; E, &. FRANCO, M.D, on 11/19/2010 at 10.46

 

Page | of?

 

 

DERKS MR-000039

 

 
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 ‘Page 19 of 42 PagelD 75 -

Case 5:15-cv-00051-MW-GRJ Document 42-3 Filed 02/01/16 Page 95 of 95 ’

 

 

‘‘ONSULTANT’S REPORT

 

 

NO PROCEDURE(S) MAY BE rERFORMED WITHOUT PRIOR APrROVAL BY THE REGIONAL
MEDICAL EXECUTIVE DIRECTOR, DEPARTMENT OF CORRECTIONS

Additional Histor: FG Y/.p walt. fF = bt. te bow Gaile porn,

OT Lape ofc “pbaarnel wth ‘Ase bAge, of

foto oe beg Ley

Finding: oe: rele (Ain ja my

Bh ve, inhi eoep Speech Pinel

: Opts t a oud fen vo ‘
nde: Be ba Bt poke aithel 4TH a
4 ee ty. i. Mice PBS 6D dene gas

  
  

 

Considttart aignature!Stemo:.

TIS A ESSARY THAT INMATES ARE NOT MADE ‘,
AWARE OF ANY SCHEDULING INFORMATION PENDING ANY —

 

 

Lares pve Dwr e WE Prise Ale dre a
FS Mrpoae tye Pandit $85 joe as bens |

 

 

 

B-849475 TM 40 12/12/2012 | USE ADDITIONAL SHEETIS) AS NECESSARY |

—__—_ ,
‘DERKS, LARKIN u—__+ os

DCA-102 (Revised! 12/2/10) Page 2 of 2

 

DERKS MR-000168

APPOINTMENT OUTSIDE THE INSTITUTION __ _]
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 20 of 42 PagelD 76

 

 

 

Case 5:15-cv-00051-MW-GRJ Document 42-2 Filed 02/01/16 Page 9 of 73
i
i
&
t:
ie ’
whe
ie
fins

DERKS MR-000009

 

 

 

ee a on ea Steere ——eimnete —me we

ene

 

AA ay TES WEEE ete then aR

*
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 21 of 42 PagelD 77

 

PART B - RESPONSE
DERKS, LARKIN 849475 2007-231-009 SUWANNEE C.I. ANNEX N1103L
NAME NUMBER FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

Your request for administrative remedy has been received, reviewed, and evaluated.

Further review into your grievance reveals the following information

You were advised that you will be issued a inmate impaired assistant when the Annex Medical Impaired Nurse has
completed the training of the new assistants. Medical has to train inmates that meet the criteria and submit a list to
Classification when their training is complete. Once that list is received and Classification conducts ICT, the institutional
ADA coordinator will receive the new ICT list with the new assistants to start assigning them to other impaired inmates.
There are currently (19) inmates as assistants that are assigned to impaired inmates.

Based on the foregoing information, your grievance is approved,

Mailed: ry} Qh. ao

CONFIDENTIAL HEALTH Cr RRICARE INFORMATION INTENDED FOR ADD EE(S) ONLY.
UNAUTHORJZED RELE CLOSURE MAY VIOLATE STATE A DERALILAW.

 

  

 

 

 

 

uwannee C- \ )
: Cast rl b O
SIGNATURE AND TYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S

REPRESENTATIVE

 
Case 3:20-cv-00289-BJD-PDE¢ anivh DEPARTMENT OF@ORREGTONS Page 22 A? 78

REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL 0
LJ Third Party Grievance Alleging Sexual Abuse

TO: }xJ Warden [_] Assistant Warden [_] Secretary, Florida Department of Corrections
From or IF Alleging Sexual Abuse, on the behalf of:

DELES, hankin Li SII TS SUWBYNEE. CoZ; BUEN

Last First Middle Initial DC Number Institution

 

 

 

Part A— Inmate Grievance

 

 

 

  

 

as, ASSISTANT Z WwlorvE AN ee, grisusuee hour whiz. [eave |

ie, mo ~ = r
7 LE. mz Pe /MG Chek KE CESIT EE FAL ONE LET CAG £2 f? GEL of A
o- a 2 a
[KA ME cd © ThE VSO MAL GS VE, YEA : Lele 4 LTPo oo BLA fe gd.
- A =a - -
MEAL] F7 POC AN QWELE. LILA Fe s FLL C NO MIS VE Ea
9 - 4?
AEELSTBMI- bas _b EBS BAUE BITEA Ao” IM ASOLSTAN:

 

 

eee bo Nowe.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t_) ‘.

ATE SIGNATURE OF GRIEVANT AND D.C. #

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: ST
QOOT 004 see
AA\- INSTRUCTIONS

This form is used for filing a formal grievance at the institution or facility level as well as for filing appeals to the Office of the Secretary in accordance with Rule 33-103.006,
Florida Administrative Code. When an appeal is made to the Secretary, a copy of the Initial response to the grievance must be attached (except as stated below).

 

 

 

 

 

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or is entitled by
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary’s Office. The grievance may be sealed in the envelope by the inmate and
processed postage free through routine institutional channels. The inmate must indicate a valid reason for not Initially bringing his grievance to the attention of the
institution. If the Inmate does not provide a valid reason orif the Secretary or his designated representative determines that the reason supplied is not adequate, the
grlevance will be returned to the inmatefary acer DB institutional leve! pursuant to F.A.C. 33-103.007 (6)(d).

  
  
    
    
 

Receipt for Appeals Being Forwarded to Central Office

situtional Mailing Log #: uy) e

(Received By)

   
 
 

JUL 0 7 2020

asia a

DISTRIBUTION:

Submitted by the inmate on In

 
 
  

  
    

INSTITUTION/FACILITY CENTRAL OFFICE &

INMATE (2 Copies) INMATE Q

INMATE’S FILE INMATE’S FILE - INSTITUTION/FACILITY LE

INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE aN
CENTRAL OFFICE GRIEVANCE FILE

DC1-303 (Effective 11/13) Incorporated by Reference in Rule 33-103.006, F.A.C.
 

Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 23 of 42 PagelD 79

PART B - RESPONSE

 

DERKS, LARKIN 849475 2004-231-057 SUWANNEE C.1. ANNEX N1103L
NAME NUMBER FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

Your request for administrative remedy has been received, reviewed, and evaluated.

You were advised that you will be issued a inmate impaired assistant when the Annex Medical Impaired Nurse has
completed the training of the new assistants. Medical has to train inmates that meet the criteria and submit a list to
Classification when their training is complete. Once that list is received and Classification conducts ICT, the institutional
ADA coordinator will receive the new ICT list with the new assistants to start assigning them to other impaired inmates.
There are currently (16) inmates as assistants that are assigned to an impaired inmates.

Based on the foregoing information, your grievance is approved.
Mailed: 4 - u AD

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEE(S) ONLY.

UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW.
hy FMOCK | YOEN

 

 

 

 

F. Cruz, Mi. )¢bp— _ ASSISTANT WARDEN C. \- aO
SIGNATURE AND TYPED OR SRINZBRAAME OF SWSNATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S

REPRESENTATIVE

 
« Case 3:20-cv-00289-BJD-PDBFLQRIRA PEEARTMENT DFCORREGHND Page 24 of 4
.” REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL

C) Third Party Grievance Alleging Sexual Abuse
TO: Kx] Warden (-] Assistant Warden _] Secretary, Florida Department of Corrections
From or IF Alleging Sexual Abuse, on the behalf of:

LEB, Latkins 4. Wize w
Last First Middle Initial DC Number ___ Institution

  

 

Part A — Inmate Grievance

 

 

¢ - e

Ss . oS, MM Sf F-
=o Ys 2 2 Ad,

| Assiey An Tnlbieed sec Ta ws sale The & hell ete

o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Li ff Z
rr 2 thtgnrbi-tk GY PIS 75
DATE SIGNATURE OF GRIEVANT AND 0.C. #
*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: /

 

SOOYU-QB\-OST sue es

This form is used for filing a formal grievance at the institution or facility level as well as for filing appeals to the Office of the Secretary In accordance with Rule 33-103.006,
Florida Administrative Code. When an appeal Is made to the Secretary, a copy of the initial response to the grievance must be attached (except as stated below).

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or ts entitled by
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary's Office. The grievance may be sealed In the envetope by the inmate and
processed postage free through routine institutional channels. The Inmate must indicate a valid reason for not initially bringing his grievance to the attention of the

institution. {f the inmate does not rode the Secretary or his designated representative determines that the reason supplied is not adequate, the
grievance will be returned to the inmate for processing at the institutional teve! pursuant to F.A.C. 33-103.007 (6}(d).

APR 27. 2pppfissistisrAnnsale Being Forwarded to Central omice

Submitted bythe inmate on:___ institutional Malting Log #: UN easy _
Assiftaiat Warden - Programs (Received By)

 

Suwannee Correctional Institution &
DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE e
INMATE (2 Copies) INMATE Q
INMATE'S FILE INMATE’S FILE - INSTITUTION/FACILITY HE

INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE D
CENTRAL OFFICE GRIEVANCE FILE ~N
OC1-303 (Effective 11/13) Incorporated by Reference in Rule 33-103.006, F.A.C.
REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL

 

Case 3:20-cv-00289-BJD-PDBLOBIDADEPARTNIENT GHICORRECHIONSO Page 25 (geo 81

 

 

[] Third Party Grievance Alleging Sexual Abuse MOS A.
TO: arden (1) Assistant Warden (_] Secretary, Florida Department of Corrections
Frém or IF Alleging Sexual Abuse, on the behalf of:
DERE, LAkE 1. BY Gof 7 5- SUMMANNEE Co® ANE XC
Last ” First Middle Initial DC Number Institution

 

Part A— Inmate Grievance

 

 

 

  
   

  
  

7 oO = agi s
LA e ? Sy, EX SEM / OLE 7 ES &, LV ef. Ez

/. i 2 y z ¢
she Lighl lo SRKE Ae Show Sade TOMES hr bows Lec Acide of

an kesrkicria’: Till ALTE, 20 fie, Lathe thee ttt A LoS TB
tf,

 

 

 

 

fe OV. WELZ. Liz s 0, Ss So0 fy
hig Ie evel fouchment and Show! Wer be Alewed
72 Za 2 d Zz Lz , NEE, z
kefetie Me beck Lc nel NOT. AME Dr blew.

pitta ALhetaly bezier Te Sek cll phd bi led whi Metbe wes. |

LM. AE Ll esht CEd

 

 

 

 

 

 

 

 

 

 

 

Le, & ALLO Cletletlrld. V0 95
“ ADATE

SIGNATURE OF GRIEVANT AND D.C. #

 

 

 

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: Fw...

ACO" 7 Aa -Oa ) i Signature

INSTRUCTIONS
This form is used for filing a formal grievance at the institution or facility level as well as for filing appeals to the Office of the Secretary in accordance with Rule 33-103,006,
Florida Administrative Code. When an appeal is made to the Secretary, a copy of the initial response to the grievance must be attached (except as stated below).

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or is entitled by
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary’s Office. The grievance may be sealed in the envelope by the inmate and
processed postage free through routine institutional channels. The inmate must indicate a valid reason for not initially bringing his grievance to the attention of the

institution. If the inmate RECEIVE lid reason or if the Secretary or his designated representative determines that the reason supplied ts not adequate, the
grievance will be returned to © for processing at the institutional level pursuant to F.A.C. 33-103.007 (6)(d).

 

 

 

Receipt for Appeals Being Forwarded to Central Office
Submitted by the inmate on: Institutional Mailing Log #: ‘ vas —
Assisiant Watdeh - Programs (Received By) \ 8
a ional Institution
STRIDE, eet OTION/FACILITY CENTRAL OFFICE oe
INMATE (2 Copies) INMATE & ao.
INMATE'S FILE INMATE'S FILE - INSTITUTION./FACILITY vs
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE KE

CENTRAL OFFICE GRIEVANCE FILE

DC1-303 (Effective 11/13) Incorporated by Reference in Rule 33-103.006, F.A.C. a0) S
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20...Page 26 of 42 PageID 82

 

PARTB-RESPONSE ~~
DERKS, LARKIN 849475 1905-231-015 SUWANNEE C.I. ANNEX M1103L
NAME NUMBER = FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

Your request for Administrative Remedy or Appeal has been received, reviewed & evaluated.

Investigation into your grievance reveals the following:

Be advised your allegations against the health care staff are unfounded. Also you are advised that inmates do not have
the authority to dictate disciplinary action on health care staff members. This was previously addressed with you by
nursing during your sick call appointment on 2/14/19 and in an informal grievance #231-1902-0049 on 3/5/19. The
informal response and the nurses explanation were appropriate and accurate responses, “it was explained to you
(2/14/19) hat 01/22/19 the MD noted in your chart ‘passes renewed according to policy’. At that time you expressed
understanding and gave a verbal warning to the nurse that “you would add the MD to your. current law suit’. On 1/22/19

the MD issued passes for Low Bunk, Restricted Activity (No push/pull >20!bs & no stand > 20min.) and Wheel Chair

wicushion. It is a clinical decision, if an inmate, will be issued a pass for medically necessary items. If you have any

further medical questions or concerns you may access sick call to have them addressed.

  
   
 
 
  
 
   
 

Based on the foregoing your grievance has been DENIED.

You may obtain further administrative review of your complaint by obtaining form DC1-303. Request for Administrative

, Completing the form, providing attachments as required by 33-103.007(3)(a) and (b), F.A.C. and
forwarding your complaint to the Bureau of Inmate Grievance Appeals, 501 South Calhoun, Tallahassee, FI. 32399-
2500, within Fifteen(15) days from date of this response.

mated 5 “|~] (>

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEE(S) ONLY.
UNAUTHORIZED RELEASE OR RISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW.

, «Suwannee Cl. (pn, uv ASSISTANT GARDEN 5S: | lo . \O

 

 

 

SIGNATU TYPER/OR PRINTED NAME OF SIGNAVORE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE

Q this CONSULT Neve Tack hace - can bee bese: Pied
/. neugh SCR TY CALL-oy7- LK ACEMENTI

 

 
we WWE TS

-1 File "Page 27 of 42 D 83
Case 3:20-cv-00289-BJD-PD 1 Filed oriesl2 Pag ( *

is

LJ Third Party Grievance Alleging Sexual Abuse Ha

TO: 4.Warden CC) Assistant Warden

(] Secretary, Florida Department of Corrections
Front or IF Alleging Sexual Abuse, on the behalf of:

‘ LL PY Pe y
Last First Middle Initial DC Number Institution

 

 

 

o- co , f “
4S wis INSTIZTUT/EM OM Ae 7 Shhow These LLLUES of feces
| fees, Thx LE_ LN A hE T- Lial AZzas ce Fhoe tha LAgw YsS. Pz

nr é X

-~ a

     

 

 

 

 

OP AE LST LE ALS, LAL 2/1 PIAL AE nfs UP CESS AA ASS.
5206-19 . shh Dilecbr  S¢p72—~
DATE SIGNATURE OF GRIEVANT AND D.c. #
*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS:

 

IGO5-S8I-OIS | — sa

 

 

grievance will be returned to the ing at the In:
MAY 0 g 2019 Receipt for Aopeals Being Forward a to Cents Lit.
Submitted bythe inmateon; institutional Matting Log #:
Assistant Wettlen - Programs Recelved by) 7
Suwannee Correctional Institution. ¥
DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE o &
UATE Cone Pa was were Le
f ¥ - Al
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE PLE KS
DC1-303 (Effective 11/13)

Incorporated by Reference in Rute 33-103.006, F.A.C. X \.
Vives’ “Case 3:20-cv-00289-BJD-PR

 
  

(] Third Party Grievance Alleging Sexual Abuse

TO: (J Warden . ( Assistant Warden PX Secretary, Florida Departm
From or IF Alleging Sexual Abuse, on the behalf of:

Denks, hankin he GVIL 7S SWANN EE Cede ZONAL.
Last “First Middle Initial

 

 

 

 

 

 

 

bay £4 43/9 : har Llecked. supe 7
DATE

SIGNATURE OF GRIEVANT AND D.C. #

 

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: 1 . /
# Signature
INSTRUCTIONS ‘
This form is used for fiting a formal grievance at the Institution or facility level as well as fer filing sppeals to the Office of the Secretary in ‘accordance with Rule 33-103,00
Florida Administrative Code. When an appeal ls made to the Secretary, a copy of the Initial response to the grievance must be attached (except as stated below).

When the tnmate feels that he may be adversely affected by the submission of a grievance at the Institutional levet because of the nature of the grievance, or fs entitted b
Chapter 33-103 to file 3 direct grievance he may address his grievance directly to the Secretary's Office. The grievance may be sealed In the envelepe by the Inmate and
processed postage free through routine Institutional channels. The Inmate must Indicate a valid reason for not Initially bringing his grievance to the attention of the
institution. tf the inmate does not provide a vaild reason or tf the Secretary or his designated representative determines that the reason supplied Is not adequate, the
gtievance will be returned.to the Inmate for processing.at the Institutional fovel pursuant te FAC. 33+203.007 (6Hd).

 
  

 

 

Submitted by the inmate on: 5 a 4 i stitutional Matting Log #:
(Date! (Recetved By)
DISTRIBUTION: INSTITUTION/FACILITY . CENTRAL OFFICE Ol e
INMATE (2 Copies) INMATE
INMATE'S FILE

INMATR’S FILE - INSTITUTION J/PACILITY ‘ O | ‘
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE \ AO .
CENTRAL OFFICE GRIEVANCE FILE

0C1-303 (Effective 11/13) incorporated by Reference in Rule 33-103.006, F.A.C.
dash BASENE}GEBRK BID-PDB Document Oe 07/23/20 Page 29 of 42 PagelD 85

 

 

 

PART B - RESPONSE
JAN 04 2019
18-6-52675 SUWANNEE C.1. ANNEX M1103L
GRIEVANCE LOG CURRENT INMATE LOCATION HOUSING LOCATION
NUMBER

Your request for administrative review has been received, reviewed, and evaluated.

A review of the formal grievance log database reveals that formal grievance #1811-209-024 was responded to and
mailed to you. You shoutd have received your response by now.

Based on the foregoing information, your appeal is returned with no action.

 

 

 

A. Keaton
SIGNATURE AND TYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. A
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S

REPRESENTATIVE

ZT Navee becaecved This GIIEV AM Ce Lack>

 
MEFANEWVILIWE Wr TT TICE

tas€8:20-cv-00289-BJD-PDB “Document 7-1 Filed 07/23/20 Page 3p of 42 Pagab¥Ges
REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL ,

$

 

yf Secretary, Florida Department of Correctio ge eats

~BHIY 7S

Number

(_] Warden ["] Assistant Warden

From: Deeks, LALLIN l
L ii eee

ast irst Middie initial “Thstitution

[5-C- 2267.5

 

Part A— Inmate Grievance

 

. - ¢ cs -
A GIP ANCE ‘S. ‘ K2G Abas e A VLA 4 PIANC EZ fi ‘y
e s a
Oo” 5
d M Ph & - A o ~HOF-O$ be - CF ING ALIS EA A CA NOVEM DE Oo MO bs”
Co a
ig A ‘3 4 Gj re ” a ms i Y
fi I\V Z LE ba CLL L fi eh (Zh fi  & a AS 2
7S -” * . ()
19-047 -/ 8 Awa O NA JOT EEK. 33-~3¢

e- ote Farida Ada ausTAATive code.

 

 

Ada iz S a iA Pee ‘2 (YVUAL Ea LS olEdr PE: ‘A : Ss
¢ a t ¥
1s ha mo bz bobT A BRNET ML ES oF S(OMEFLICATIZA

 

| by Sung rend staff 7 sitk-call, As _Z dite T hare pleco heza |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

it A
had Dabd 297
SIGNATURE OF GRIEVANT AND D.C. #

bec. OY, QOS”

DATE

 

 

 

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: /

 

# Signature

INSTRUCTIONS
This form is used for filing a formal grievance at the institution or facility level as well as for Jiling appeals to the Office of the Secretary in accordance with Rule 33-103.006,
Florida Administrative Code. When an appeal is made to the Secretary, a copy o ihe itian fesponse te the grievance must be attached (except as stated below).

When the inmate feels that he may be adversely affected by the submission of a grievance at the institutional leve! because of the sensitive nature of the grievance, or is
entitled by Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary's Office. The grievance may be sealed in the envelope by the
inmate and processed postage free through routine institutional channels. The inmate must indicate a valid reason for not initially bringing his grievance to the attention of
the institution. If the inmate does not provide a valid reason or if the Secretary or his designated representative feels that the reason supplied is not adequate, the
grievance will be returned to the Inmate for processing at the institutional level.

(oN Q Receipt for Appeals _ WOR to AS a
Submitted by the inmate on: UY | Institutional Mailing Log:

 

 

(Date) (Received By)
A
DISTRIBUJON: INSTITUTION/FACILITY CENTRAL OFFICE Q f
yy , INMATE (2 Copies) INMATE i
/ y INMATE’S FILE INMATE’S FILE - INSTITUTION./FACILITY
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE

71-303 (Effective 1)

CENTRAL OFFICE GRIEVANCE FILE

Incorporated by Reference in Ruje 33-103.006, F.A.C.
t

 
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20. Page 31 of 42 PagelD 87
-

rd

PART B - RESPONSE

DERKS, LARKIN 849475 . 1812-231-085 SUWANNEE C.I. ANNEX M1103L

NAME NUMBER FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
/ LOG NUMBER
J

 

Your request for Administrative Remedy or Appeal has been received, reviewed & evaluated.

Investigation into your grievance reveals the following:

Itis the responsibility of your health care staff to determine the appropriate treatment regimen for the condition you are

experiencing, including specialty consults, medication prescriptions, diagnostic testing, lab work, or passes. There is no
indication that you have been denied access to medical or denied medical care. You were seen in sick call on 12/1 1/18
to address your medical concems. You have pending Chronic Clinic appointments coming up soon with the MD. You

can address your need for special passes and specialty consults with the MD at that time. If you have further medical
questions or concerns you may address them through sick call.

Based on the foregoing your grievance has been DENIED

You may obtain further administrative review of your complaint by obtaining form DC1-303. Request for Administrative
Review or Appeal, Completing the form, providing attachments as required by 33-103.007(3)(a) and (b), F.A.C. and
forwarding your complaint to the Bureau of Inmate Grievance Appeals, 501 South Calhoun, Tallahassee, Fl. 32399-
2500, within Fifteen(15) days from date of this response.

waren [-[(p 19

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEE(S) ONLY.
UNAUTHORIZED RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW,

 

 

 

   

 

Fan F, Cruz, MD _
___F. Mock
Suwannee C.I. Ye Assistant Warden Programs . ly -
SIGNATURE AND TYPED OR PRINTED NAME OF f SIGNATURE OF WARDEN, ASST. DATE
MPLOYEE RESPONDING WARDEN, OR SECRETARY'S
REPRESENTATIVE

Also Stared he woold contper be inves The errh vecrea ber
No QeTuw WS Taken,

 

 

 

 
.Case 3:20-cv-00289-BJD-PDB pi BabA SARTMENTUEERKLeR(2° Page 32 of 42 a 88
REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL

LJ Third Party Grievance Alleging Sexual Abuse

To. BW arden [1 Assistant Warden [J Secretary, Florida Department of Corrections
From or IF Alleging Sexual Abuse, on the behalf of:

Lb. P94 75— S rE
Last irst Middle Initi DC Number Institution

 

Part A— Inmate Grievance

JT. WAS TeAuste iz! Joa Ths ([NSTLLTLTLIN she l- wet
ot pecenu hex ,AOlE, SINCE AMELLING. b Z AAWE 4y Led eeT-

+» sg

 

 

 

 

 

  

   
    
 

        
 
 

AZZAM BNE

, fo i Y $3 To - y F:
ud for thie CAMA Zuchuding MOTT LAT LOL UA t Lasz- S2kgscal
t a ir -

 

   

 

 

 

 
 

RAYA £2 FPEING A

| Addressed ar This (STITT LEA, NOR nee guy othe of
Wy) Thee Tatlin beng Adldeecad (El Wen LrATek er KIA
| stecldere, nernered Lise LY, L5# ps tn Back as Lieven!

a C y Z MN IG-CU-YSV-OKRL- YOTBS

 

 

—

:
+

 

 

 

 

 

19-21 -20/ ,

 

 

 

 

 

DATE SIGNATURE OF GRIEVANT AND D.C.# =~
*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: /
(X\ q _ a 3) - Os 5 # Signature
INSTRUCTIONS

This form ts used for filing a formal grievance at the Institution or facility level as well as for filing appeals to the Office of the Secretary In accordance with Rule 33-103.006,
Florida Administrative Code. When an appeal is made to the Secretary, a copy of the initial response to the grievance must be attached (except as stated below).

When the inmate feels that he may be adversely affected by the submission of a grievance at the Institutional level because of the nature of the grievance, or is entitled by
Chapter 33-103 to file a direct grievance he may address his grievance directly to the Secretary’s Office. The grievance may be sealed tn the envelope by the Inmate and
processed postage free through routine institutional channels. The inmate must Indicate a valid reason for not initially bringing his grievance to the attention of the

institution. If the Inmate does noREC: jason or If the Secretary or his designated representative determines that the reason supplied is not adequate, the
grievance will be returned to the essing at the institutional level pursuant to F.A.C. 33-203,007 (Sd).

Receipt for Appeals Being Forwarded to Central Office
DEC 27 2018 9 Sno Rem Daina Fonwarded! to Central Office

Institutional Mailing Log #: mM, : Stofe]

Submitted by the inmate on:

 

 

Assistant Warden - Programs (Received By) of
Suwannee Correctional institution Oe
DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE cay XS
INMATE (2 Copies) INMATE Cee

INMATE’S FILE INMATE’S FILE - INSTITUTION JPACILITY we \
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE \Y \
CENTRAL OFFICE GRIEVANCE FILE ,
DC1-303 (Effective 11/13) Incorporated by Reference in Rule 33-103.006, F.A.C. \
te

loses Br Surury ttree her eiving xbays whcnk LA Wal Mee

(Cage @*0-cv-00289-BJD-PD BLORIDA DEPARTMENT GrleoRRECAGIz20. Page 34 PE EE D
¢ ’

\ REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL FEB 94 2019

(] Third Party Grievance Alleging Sexual Abuse Innate tof Corrections

PPeals
O: (] Warden ["] Assistant Warden Pe secretay, Florida Department of Corrections
From or IF Alleging Sexual Abuse, on the behalf of:

‘

 
         

 

 

bpeces lazkn L. DYIG 7 5 Sewauuen C.D, Annex
Last First Middle Initial DC Number

Institution

Part A- Inmate Grievance [5 “GA 7 3
y Wize LB LAs

 

 

 

 

 

 

- g por g “4 es Fz oY a eo ag “7
A Z fo LTLY. 2 ZZ Lf f fA LF- / LLG he PEN 0 ANOLL ALI AS &
~
re /)
MOT” heahing , Le ETTING DL SE, as KP dt tA LU RT LE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ll) L. fi
1G —_ = wy }
p23 /: Ga
DATE IGNATURE OF EVANT AND D.C. #
*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: /
72 IG _ # Signature
2
iNSTRUCTIONS

This form is used for filing a formal grievance at the institution or facili

ty ievel as well as for filing appeals to the Office of the Secretary In accordance with Rule 33-103.006,
Florida Administrative Code. When an appeal is made to the Secreta

ry, a copy of the Initial response to the grievance must be attached (except as stated below}.

When the mae feels that he may be adversely affected by the submission of a grievance at the institutional level because of the nature of the grievance, or is entitled by
Chapter 33-10: ito file a direct grievance he may address his grievance directly to the Secretary's Office. The grievance may be sealed in the envelope by the inmate and
processed postige free through routine institutional channels. The inmate must indicate a valid reason for not Initially bringing his grievance to the attention of the
Institution. If jhe inmate does not provide a valid reason or if the Secretary or his designated representative determines that the reason supplied ts not adequate, the
grievance willbe retumedtoghainm ate for processing at the institutional level pursuant to F.A.C. 33-103.007 (6){d).

Receipt for Appeals Being Forwarded to Central Office

  
  

Institutional Mailing Log 4:

 

J (Réceived By)

DISTRIBUTION: I iy UN/FACILITY CENTRAL OFFICE vy) { wl
; INMATE (2 Copies) INMATE

TNMATE’S FILE INMATE’S FILE - INSTITUTION. FACILITY
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE

CENTRAL OFFICE GRIEVANCE FILE
DC1-303 (Effective 11/13) incorporated by Reference in Rule 33-103.006, F.A.C.

_ [§ 12-23 1- OF
Case 3:20-cv-00289-BJD-PDB Document 7-1 Filed 07/23/20 Page 34 of 42 PagelD 90

‘

 

PART B - RESPONSE
DERKS, LARKIN 849475 2003-231-011 SUWANNEE C.I. ANNEX N1103L
NAME NUMBER FORMAL GRIEVANCE CURRENT INMATE LOCATION HOUSING LOCATION
LOG NUMBER

 

Your request for Administrative Remedy or Appeal has been received, reviewed & evaluated.

Investigation into your grievance reveals the following:

The response to the attached informal #231-2002-0058 was correct. The response was based on the clinician notes in
your medical chart. If you are having an issue with incontinence you need to access sick call where the nursing staff
can evaluate your condition and if referral to see a clinician is needed they will schedule you. Review shows you have

not accessed sick call since seen in your chronic illness clinic on 2/10/20. Access sick call to have your medical issues
and concems addressed.

Based on the foregoing your grievance has been DENIED.

You may obtain further administrative review of your complaint by obtaining form DC1-303. Request for Administrative
Review or Appeal, Completing the form, providing attachments ae required by 33-103.007(3)(a) and (b), F.A.C. and
forwarding your complaint to the Bureau of Inmate Grievance Appeals, 501 South Calhoun, Tallahassee, FI. 32399-
2500, within Fifteen(15) days from date of this response.

MAILED “4, i) 2A)

CONFIDENTIAL HEALTH RECORD/CARE INFORMATION INTENDED FOR ADDRESSEE(S) ONLY.
UNAUTHORIZED_RELEASE OR DISCLOSURE MAY VIOLATE STATE AND FEDERAL LAW.

 

    
 
 

 

 

 

 

 

, F. MOCK
‘rane Suwannee C.' Vide ASSISTANT WARDEN 3: \ lo ne)
SIGNAZURE AND TYPED OR PRINTED NAME OF NATURE OF WARDEN, ASST. DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S

REPRESENTATIVE

 
cument 7-1 Filed 07123720 Page 35 of 42 P 91
Case $:20-Cv-00289- BJD jRECUEST FOR ADMINISTRATIVE ReMery OR APPEAL is
L Third Party Grievance Alleging Sexual Abuse

TO: kl Warden [J] Assistant Warden C] Secretary, Florida Department of Corrections
From or IF Alleging Sexual Abuse, on the behalf of:
yf BYT os

Last First Middle Initial DC Number _ Institution

 

Part A— Inmate Grievance

 

 

   
        

 

EM LF kT SL ALLL th hn Lb a4 Ld LL Cl OSL,
sy .
hd ~” —_
Ou7/ # MET ZL. Le SC
O° ; Ve p c ©
CLE? ee LPF Li fd | AL fed E —KE at Lt £ LG Ae Iii Cf LF LED

 
 
 

Lf e Mt? 2

 

 

L)
Mate 4 Z 222 : LY hype
DA

SIGNATURE OF GRIEVANT AND D.C. #

 

 

 

 

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS: ~— ——
ACO3 QB\ - O \ } — FE Signature ="

This form Is used for filing a forma! grievance at the institution or factfity level as well as for filing 3p;

peals to the Office of the Secretary in accordance with Rule 33-103.006,
Florida Administrative Code. When an appeal ts made te the Secretary, a co

py of the Initia? response to the grievance must be attached (except as stated below).

MAR 04 2020 Recelpt for Appeals Being Forwarded to Central Office

Submitted by the Inmate on:

 

: Institutional Malting Log #: *
Assistant en - Programs (Received By)
Suwannee Correctional Institution of
DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE av Se
INMATE (2 Copies) INMATE co
INMATE’S FILE

INMATE'S FILE - INSTITUTION./FACILITY Hye
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE

, CENTRAL OFFICE GRIEVANCE FILE ~D Ww
DC1-303 (Effective 11/13) Incorporated by Reférence in Rule 33-103.006, F.A.c. SX
‘INMATE BS CEN i AineeN OF conenC HOS °° Pa Rae? Poe?

 

 

 

 

 

 

 

 

FEB 25 20 Team Number
Institution:
MEDICAL ADMIN Rj GVELOYP
TO: [J] WarditwwANNEEC.. [7] Classification meee (Dental
(Check One) [] Asst. Warden C1 Security [J] Mental Health AD Other LE L1G lar
FROM: wate DC Number Quarters Job Assignment | Date
Dkk DEAE F475 \Nl-/32 | Ser =

 

 

 

UEST

Check here if this is an informal

DC#:

 

 

DO NOT WRITE BELOW THIS LINE

RESPONSE DO\-QOD9-(OH3 ome

 

   

 

[The following pertains to informal grievances only: ~—
Based on the above information, your grievance ts :
you have the right to submit a formal sccordance with Chapter 33-103.006,

Official Name): ASSISTANF —_| Official

Approved). Hf your informal grievance is denied,

Date:

Original: Inmate (plus one copy)
CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’s file
This form is also used to file informal grievances in accordance with Rule 33-103.005, Florida Administrative Code,

Informa! Grievances and Inmate Requests will be responded to within 15 days, following receipt by staff.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal griev-nce and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. If the 15th day falls oni weekend or holiday, the due date shall be the next regular work day.

DC6-236 (Effective 11/18)
Incorporated by Referericéin Rule 33-103.005, F.A.C.

A

te
+ wen orn wer uve : SPage 3 7 “
20=cv- -BJD-PDB Document’ TEBE WY RRESHeN RECEIVED
IM€Qase 3:20-cv-00289-BJD REQUEST FOR ADMINISTRATIVE REMEDY OR APPEAL D

L] Third Party Grievance Alleging Sexual Abuse

TO: [ Warden [_] Assistant Warden J secretary, Florida Dep
From or IF Alleging Sexual Abuse, on the behalf of:

Lek Lael f, SYIY I= SUWANNEE OT, AYWER
Last First Middle Initial - DC Number ituti

| Part A ~ Inmate Grievance oJ J

  
    
  
   

 

 

 

 

 

 

  
 
  
 

 

 

  
    
 

2

| Aeshna, FAM 28g Bhd EZ can wer have dere hel? coueal.
dAteshe boblen pid They LEE? Spe Har Sheol eo [2

Sickel where Zn’ chaeped cz SY ANA NeThnld 7 chy

| L eus Bh by Lk, Zavenes thar fz cpl! Jeswe LESS “Lac Lee

oF TAs /;

%
HET of pfeo<

AE PLEA AZ Lethe De aE 7 aaa, PL CE LaflS) STENT
LD Lrevie? chimes Z pee te fos SIA

      

 

 

 

 

 

 

 

laa Zed he tpl fp
GL!UNETDTO FE ALAS , Cans 7S 72 Sf ypahisz~ LAAT OS OL LEE LE
L4ss 25 5 Nowe ok thick iL, C
~ cm v

Ze Vac Se £ taj)
a 7

| Several Tare ay / Aue Lhuewr~ vl Db Figwucne Ly
oe Le tad T= Ste /2 CbMOR EL, CLIEUANEES cone bic
/, LE / Z Zes TA, re Me 7 22s Li, he be eye tT a
LWhess SryarE /s Wel hethawitg Burt tay F cane

Mee
le Sich TA atily ONE Coutkgenr af a Abichs Ax

 

 

_ Leta h py conv ace <

 

 

 

 

LQ al} i.

Aiech 24, 2020 ME Dt We Bd Hein
D SIGNATURE OF GRIEVANT AND D.C. #

*BY SIGNATURE, INMATE AGREES TO THE FOLLOWING # OF 30-DAY EXTENSIONS:

oO 302H - | 1a ‘ Signature

INSTRUCTIONS

as well as for filing appeals to the Office of the Secretary in accordance with Rule 33-103.006,
py of the initial response to the grievance must be attached (except as stated below).

 

 

 

 

This form [s used fer filing a formal grievance at the Institution or facility level
Florida Administrative Code. When an appeal is made to the Secretary, a co;

When the inmate feels that he may be adversely affected by the submission of a grievance at the Institutional level because of the nature of the Btievance, or Is entitled by

Chapter 33-103 to fite a direct grievance he may address his grievance directly to the Secretary's Office. The §rlevance may be sealed In the envelope by the Inmate and
processed postage free through routine Insti al channels, The inmate must Indicate 9 vatld reason for not initially bringing his grievance to the attention of the
institution, If the Inmdte does REECE

grievance will be returned to the inmate for processing at the Institutional level pursuan

MAR 26 2020 —Seezict for Appeals Being Forwarded to Central Office

Submitted by the inmate on:

miistitutional Mailing Log #:;
Assistant Waalen - Progra

 

(Received By) Y
Suwannee Correctional Institution
DISTRIBUTION: INSTITUTION/FACILITY CENTRAL OFFICE
INMATE (2 Copies) CENTRA
INMATE'S FILE

’ _ CENTRAL OFFICE GRIEVANCE FILE
Incorporated by Reférence in Rule 33-103.006, F.A.C.

INMATE'S FILE - INSTITUTION./FACILITY A
INSTITUTIONAL GRIEVANCE FILE CENTRAL OFFICE INMATE FILE 2002 Oll

DC1-303 (Effective 11/ 13)

WS
 

   

§.069 Authority to Inspect.—in addition to the
thority specified in s. 465.017, duly authorized agents
mployees of the department shall have the power
pect in a lawful manner at all reasonable hours:
. Any pharmacy;.or - .

: Any establishment at which the services of a
ee authorized to prescribe controlled substances
ed in chapter 893 are offered,

   

 
 

att 2. purpose of determining .if any of the provisions of

hapter or any practice act of a profession or any
@.adopted thereunder is being violated; or for the
2,0f securing such other evidence as may be
lor prosecution.

  

  

Power to administer oaths, take deposi-
‘and issue subpoenas.—For the purpose of any
estigation or proceeding conducted by the depart-
jeeaityithe department shail have the power to admin-
oaths, take depositions, make inspections when
mainhorized by statute, issue subpoenas which shall be
irted by affidavit, serve subpoenas and other
ss, and compel the attendance of witnesses and
oduction of books, papers, documents; and other
Merice. The department shail exercise-this power on
SON initiative or whenever requested by a board or
robable cause panel of any board. Chailenges to,
snforcement of,.the subpoenas and orders shall be
Klad as provided in s. 120.569.
(8. 85, ch. 97-261; 5, 89, ch. 2000-160.
—Fomer s. 455.611.
oie
6.072 Grounds
Sement.—
)_ The folowing acts shall constitute grounds for
“the disciplinary actions specified in subsection (2)
D6 taken: :
Making misleading, deceptive, or fraudulent
Eséentations in or related to the practice of the
1886's profession.
“Intentionally violating any rule adopted by the
d or the department, as appropriate. —
‘Being convicted or found guilty of, or entering a
HOF guilty or nolo contendere to, regardiess of
rication, a crime in any jurisdiction which relates
8 Practice of, or the ability to practice, a licensee's
Sion.
if Using a Class Il! or a Class IV laser device or
uct” as defined by federal regulations, without
Rg" complied with the rules adopted under s.
*#22(2) governing the registration of the devices.
F*' Falling to comply with the educational course
Saudements for human immunodeficiency virus and
Hed immune deficiency syndrome.
ving a license or the authority to practice any
ed profession revoked, suspended, or otherwise
» against, including the denial of licensure, by the
sing authority of any: jurisdiction, including its
vies or subdivisions, for a. violation that would
#tute a violation under Florida law. The licensing
=ity'S acceptance of a relinquishment of licensure,
ration, consent order, or other settlement, offered in

  

  

   

  

  

for discipline; penalties; en-

    
 

  

 
   

  
  

  

 
 

_HEALTH PROFESSIONS AND OCCUPATIONS: GENERAL PROVISIONS

   
   

Ch. 456

response to or in anticipation of the filing of charges
against the license, shall be construed as action against
the license.

(9) Having been found liable in a civil proceeding for
knowingly filing a false report or complaint with the
department against another licensee.

(h) Attempting to obtain, obtaining, or renewing a
license to practice a profession by bribery, by fraudulent
misrepresentation, or through an error of the depart-
ment or the board. .

(i) Except as provided in s. 465.016, failing to report
to the department any person who the licensee knows is
in violation of this chapter, the chapter regulating the
alleged violator, or the rules of the department or the
board. However, a person who the licensee knows is
unable to practice with reasonable skill and safety to
patients by reason: of iliness or use of alcohol, drugs,
narcotics, chemicals, or any other type of material, or as
a result of a mental or physical condition, may be
reported to a consultant operating an impaired practi-
tioner program as described in s. 456.076 rather than to
the department.

*(j) Aiding, assisting, procuring, employing, or ad-
vising any unlicensed person or entity to practice a
profession contrary to this chapter, the chapter regulat-
ing the profession, or the rules of the department or the
board. .

(k) Failing to perform any statutory or legal obliga-
tion placed upon a licensee. For purposes of this
section, failing to repay a student loan issued or
guaranteed by the state or the Federal Government in
accordance with. the terms of the loan or failing to
comply with service scholarship obligations shall be
considered a failure to perform a statutory or legal
obligation, and.the minimum disciplinary action imposed
shall be a suspension of the license until new payment
terms are agreed upon or the scholarship obligation is
resumed, followed by probation for the duration of the
student loan or remaining scholarship obligation period,
and a fine equal to 10 percent of the defaulted loan
amount. Fines collected shall be deposited into the
Medical Quality Assurance Trust Fund.

(1) Making or filing a report which the licensee
knows to be false, intentionally or negligently failing to
file a report or record required by state or federal law, or
willfully inpeding or obstructing another person to do so.
Such reports or records shail include only those that are
signed in the capacity of a licensee.

(m) Making deceptive, untrue, or fraudulent repre-
sentations in or related to the practice of a profession or
employing a trick or scheme in or related to the practice
of a profession.

(n) Exercising influence on the patient or client for
the purpose of financial gain of the licensee or a third
party.

{0) Practicing or offering to practice beyond the
scope permitted by law or accepting and performing
professional responsibilities the licensee knows, or has
reason to know, the licensee is not competent to
perform.

(p) Delegating or contracting for the performance of
professional responsibilities by a person when the
licensee delegating or contracting for performance of

1559

iled 07/23/20 Page 38 of 42 PagelD 94

  

       
 
   
     
    
    
     
   
   
   
      
   
   
 
       
     
 
   
 
     
 
     
   
    
   
       
   
 
     
 
 
     
      
     
 
 
     
     
       
  

 

 
      
   
       
     
      
   
 
     
       
       
     
    
 
aemaaie led 07/23/20 Page 39 of 42 PagelD 95

  
  

 

   

MEDICAL PRACTICE Ch. 458

qity’s performance and to enhance and improve the (6) PENALTIES; ENFORCEMENT.—
of care provided to the public. The designated (a) The department may impose an administrative
Meician shall establish a quality assurance program fine on the ctinic of up to $5,000 per violation for violating
{ngludes the following components: the requirements of this section; chapter 499, the
The identification, investigation, and analysis of Florida Drug and Cosmetic Act; 21 U.S.C. ss. 301-
R frequency and causes of adverse incidents to 392, the Federal Food, Drug, and Cosmetic Act; 21
ents. U.S.C. ss. 821 et seq., the Comprehensive Drug Abuse
The identification of trends or patterns of in- Prevention and Control Act; chapter 893, the Florida
. Comprehensive Drug Abuse Prevention and Control
The development of measures to correct, re- Act; or the rules of the department. In determining
minimize, or eliminate the risk of adverse whether a penalty Is to be imposed, and in fixing the
‘ts to patients. amount of the fine, the department shall consider the
The documentation of these functions and following factors:
ic review no less than quarterly of such informa- 1. The gravity of the viclation, including the prob-
y the designated physician. ‘ ability that death or serious physical or emotional harm
The designated physician is responsible for to a patient has resulted, or could have resulted, from
ing compliance with the_following data collection the pain-management clinic's actions or the actions of
porting requirements: the physician, the severity of the action or potential
The designated physician for each pain-man- harm, and the extent to which the provisions of the
ent clinic shall report all adverse incidents to the applicable laws or rules were violated.
ment as set forth in s. 458.351. 2. What actions, if any, the owner or designated
The designated physician shall also reportto the —_ physician took to correct the violations.

Whether there were any previous violations at

of Medicine, in writing, on a quarterly basis the 3.
wing data: the pain-management clinic.
4. The financial benefits that the pain-management

s. The number of new and repeat patients seen
treated at the clinic who are prescribed controlled clinic derived from committing or continuing to commit

ance medications for the treatment of chronic, the violation.
alignant pain. (b) Each day a violation continues after the date
The number of patients discharged due to drug _ fixed for termination of the violation as ordered by the
department constitutes an additional, separate, and

     
  
  

    
   
    
   
   
 

  
    
  
    
    
    
    
     
  

 
   
   
    
      
     

     
     
   
    
     

 
     
     
 

       
    
     
    
  
   

   
    

“The number of patients discharged due to drug distinct violation.
ion. (c) The department may impose a fine and, in the
case of an owner-operated pain-management clinic,

 
   
    
 
 
  
  
 
  

~ The number of patients treated at the pain clinic
e domicile is located somewhere other than in this
; A patient’s domicile is the patient's fixed or
anent home to which he or she intends to return
-though he or she may temporarily reside else- violation.
ere. (d) An owner or designated physician of a pain-
i 4) INSPECTION.— management clinic who concurrently operates an un-
ila). The department shall inspect the pain-manage- _ registered pain-management clinic is subject to an
ént clinic annually, including a review of the patient administrative fine of $5,000 per day.
cords, to ensure that it complies with this section and (e) If the owner of a pain-management clinic that
on fails to apply to register the clinic

les of the Board of Medicine adopted pursuant to requires registrat!
Section (5) unless the clinic is accredited by a upon a change of ownership and operates the clinic

nally recognized accrediting agency approved by under the new ownership, the owner is subject to a fine

gi& Board of Medicine. of $5,000.
*(b)..During an onsite inspection, the department History.—s. 4, ch. 2010-241; 8. 4, ch. 2011-141; 8. 32, ch, 2012-166, 8. 7, ch.
h 2015-34; s. 1, ch. 2015-49; 9. 55, ch. 2016-10; 9. 18, a 20 Oe 8. ze ch

\. ; &. 5, ch.

‘make a reasonable attempt to discuss each 2016-224; 3. 5, ch. 2016-231; s. 4, ch. 2018-13; 9. 49,

 
 
 

revoke or deny a pain-management clinic's registration,
if the. clinic's designated physician knowingly and
intentionally misrepresents actions taken to correct a

 
  
      
     
    
  

   
   
 
  
  
 
  

  
 
  
   

tion with the owner or designated physician of 2019-112.
pain-management clinic before issuing a formal
en notification. 458.327. Penalty for viclations.—

(1) Each of the following acts constitutes a felony of

    

- ¢) Any action taken to correct a violation shall be

umented in writing by the owner or designated the third degree, punishable as provided in s. 775.082,

ysician of the pain-management clinic and verified s. 775.083, or s. 775.084:

¥ followup visits by departmental personnel. (a) The practice of medicine or an attempt to
practice medicine without a license to practice in

#5) RULEMAKING.—
(a). The department shall adopt rules necessary to Florida.

fiminister the registration, exemption, and inspection of (b) The use or attempted use of a license which is
Management clinics which establish the specific suspended or revoked to practice medicine.

irements, procedures, forms, and fees. (c) Attempting to obtain or obtaining a license to
) The Board of Medicine shall adopt rules setting practice medicine by knowing misrepresentation.

): training requirements for all facility heaith care (d) Attempting to obtain or obtaining a position as a
Hlitioners who are not regulated by another board. medical practitioner or medical resident in a clinic or

1603

   

 
 
 
     

       
       
    
 

 
     
   
     
 

 

hospital through knowing misrepresentation of educa-
tion, training, or experience.

(e) Knowingly operating, owning, or managing a
nonregistered pain-management clinic that is required
to be registered with the Department of Health pursuant
to s. 458.3265(1).

(f) Dispensing a controlled substance listed in
Schedule I or Schedule tll in violation of s. 465.0276.

(2) Each of the following acts constitutes a misde-
meanor of the first degree, punishable as provided in s.
775.082 or s. 775.083:

(a) Knowingly concealing information relating to
violations of this chapter.

.(b) Making any willfully false oath or affirmation
whenever an oath or affirmation is required by this
chapter.

(c) Referring any patient, for health care goods or
services, to a partnership, firm, corporation, or other
business entity in which the physician or the physician's
employer has an equity interest of 10 percent or more
unless, prior to such referral, the physician notifies the
patient of his or her financial interest and of the patient's
right to obtain such goods or services at the location of
the patient's choice. This section does not apply to the
following types of equity interest:

1. The ownership of registered securities Issued by
a publicly held corporation or the ownership of securities
issued by a publicly held corporation, the shares of
which are traded on a national exchange or the over-
the-counter market;

2. Aphysician's own practice, whether he or she is
a sole practitioner or part of a group, when the health
care good or service is prescribed or provided solely for
the physician’s own patients and is provided or per-
formed by the physician or under the physician's
supervision; or

3. An interest in real property resulting in a tand-
lord-tenant relationship between the physician and the
entity in which the equity interest is held, unless the rent
is determined, in whole or in part, by the business
volume or profitability of the tenant or is otherwise
unrelated to fair market value.

(d) Leading the public to believe that one is licensed
as a medical doctor, or is engaged in the licensed
practice of medicine, without holding a. valid, active
license.

(e) Practicing medicine or attempting to practice
medicine with an inactive or delinquent license.

(f) Knowingly prescribing or dispensing, or causing
to be prescribed or dispensed, controlled substances in
a nonregistered pain-management clinic that is required
to be registered with the Department of Health pursuant

to s. 458.3265(1).
History.—ss. 1, 8, ch. 79-302; ss. 2,
26, ch. 66-245; s. 23, ch. 88-1; s. 66, ch. 91-

3, ch. 81-318; s. 32, ch, 65-178; ss. 17, 25,

4:8. 4, ch. 91-429; 8. 81, ch. 92-149;
8, 165, ch. 94-119; s. 209, ch. 97-103; 6. 48, ch. 2000-318; 8. 5, ch. 2010-211; s. 5,
ch, 2011-141. ~ .

458.328 Office surgeries.—

(1) REGISTRATION.—

(a) An office in which a physician performs a
liposuction procedure in which more than 1,000 cubic
centimeters of supernatant fat is removed, a Level Il
office surgery, or a Level Ill office surgery must register

with the department unless the office is licensay
facility under chapter 390 or chapter 395. .. j
(b) By January 1, 2020, each office registered
this section or s, 459.0138 must designate a p
who Is responsible for the office's compliance ‘wit
office health and safety requirements of this sectia;,
rules adopted hereunder. A designated physician
have a full, active, and unencumbered license under
chapter or chapter 459 and shall practice at the off
which he or she has assumed responsibility. Withigy
calendar days after the termination of a desigi
physician relationship, the office must notify the'déh
ment of the designation of another physician to Servd
the designated physician. The department may
pend the registration of an office if the office’ fang
comply with the requirements of this paragraph. ‘=
(c) As a condition of registration, each office:
establish financial responsibility by demonstrating tt
has met and continues to maintain, at a mininium;
same requirements applicable to physicians
458.320 and 459.0085. Each physician practitingatas
an office registered uncer this section. or s. -459.07aBam
must meet the financial responsibility requireliey
under s. 458.320 or s. 459.0085, as applicable/iiye
(d) Each physician practicing at an office registe|
under this section or s. 459.0138 shall advise the bd
in writing, within 10 calendar days after beginrtty
ending his or her practice at a registered office!sr
(e) The department shall inspect a registeréd
at least annually, including a review of patient re
to ensure that the office is in compliance wit!
section and rules adopted hereunder unless the o
accredited by a nationally recognized accred
agency approved by the board. The inspectioriatt
be unannounced, except for the inspection of dn
that meets the description of a clinic specified
458.3265(1)(a)3.h., and those wholly owned.and 3
ated physician offices described i
458.3265(1)(a)3.g. which perform procedures
enced in s. 458.8265(1)(a)3.h., which must
nounced. i
(f} The department may suspend or revoke?
registration of an office in which a procedure of si
identified in paragraph (a) is performed for failure 06!
of Its physicians, owners, or operators to conipt
this section and rules adopted hereunder or s.'450,0:
and rules adopted thereunder. If an office's registf#
is revoked for any reason, the department may den} ye
person named in the registration documents*<
Office, including the persons who own or operate;
office, individually or as part of a group, from registe}
an office to perform procedures or office su
pursuant to this section or s. 459.0138 for 5 yea!
the revocation date. ‘

The department may impose any penalties
forth in s. 456.072(2) against the designated phySk
for failure of the office to operate in compliance'w
office health and safety requirements of this sec
rules adopted hereunder or s. 459.0138 a
adopted thereunder. ee

(h) A physician may only perform a proce
surgery identified in paragraph (a) in an offic
registered with the department. The board shal

1604

 
 

019:

 
    

 
  

of.$5,000 per day on a physician who performs a
dire or surgery in an office that is not registered
department.

he actual costs of registration and inspection or
ation shall be paid by the person seeking to
x and operate the office in which a procedure or
ry.identified in paragraph (a) will be performed.

} RULEMAKING.—

xslhe board shall adopt by rule standards of
.for physicians who perform procedures or
‘a:surgeries pursuant to this section.

bh} The board may adopt rules to administer the
stration, inspection, and safety of offices in which a
gician performs procedures or office surgeries

to this section.
8. 3, ch. 2019-130.

 

  

 
   
   
 
 
 
 
 
  
 
   

4 ‘geo Sexual misconduct in the practice of

{né.—The physician-patient relationship is
d on mutual trust. Sexual misconduct in the
6 of medicine means violation of the physician-
gnt relationship through which the physician uses
,(elationship to induce or attempt to induce the
uitto engage, or to engage or attempt to engage the
ent, in sexual activity outside the scope of the
nice or the scope of generally accepted examination
lent of the patient. Sexual misconduct in the

medicine is prohibited.
. 1,8, ch. 79-302; 5. 296, ch. 81-259; ss. 2, 3, ch. 61-318; ss. 25, 26,
. 4, ch. 81-420. . .

 
 
  

  

  
  

 
  
  
 
   

 

 
  

195 Concerted effort to refuse emergency
[fteatment to patients; penalties.—

, Physician licensed pursuant to this chapter
instigate or engage in a concerted effort to
get physicians to refuse to render services to a
-Or patients in a hospital emergency room by
to report for duty, absenting themselves from
ositions, submitting their resignations, abstaining
ll and faithful performance of their medical
OF otherwise causing conduct that adversely
iné Services of the hospital. For the purposes of

*

  

  
  
   
   
  

 

 

ion, the term “concerted” means contrived
ied by agreement, planned or devised together,
8 Of performed together in cooperation. —__
Hit a physician or group of physicians engages in
azn violation of subsection (1), either the
Sht or the hospital where the conduct occurs
® suit in circuit court to enjoin such conduct.
.Jpon such suit being filed, the court shall
hearing, with notice to the department, the
all interested parties, at the earliest practic-
he plaintiff makes a showing that a viclation
On (1) is in progress or that there is a clear,
‘Present danger that such a violation is about to
the court shall issue a temporary injunction
Uch violation. Upon final hearing, the court
make the injunction permanent or dissolve it.
IN physician found to be in contempt of court for
8:SUch an injunction shall be fined an amount
fed: appropriate by the court, but not less than
determining the appropriate fine, the court
tively consider the extent of services lost to
and its patients.

  
   
   
  
   
  
   
 
   
  
   

 

 

 

   
   
  
   
  
 
  

 

  

MEDICAL PRACTICE

  

Ch. 458

(3) A violation by a physician of subsection (1)
constitutes ground for disciplinary action against him or
her by the board, including the suspension or revocation
of the physician’s license, and subjects him or her to
liability for any damages that the hospital or any patient

therein sustains as a result of the violation.
History.—a. 24, ch. 88-1; s. 9, ch. 88-277; 8. 1, ch. 89-296; 5. 4, ch, 91-429; s.
210, ch. 97-103.

458.331 Grounds for disciplinary action; action
by the board and department.—

(1) The following acts constitute grounds for denial
of a license or disciplinary action, as specified in s.
456.072(2):

(a) Attempting to obtain, obtaining, or renewing a
license to practice medicine by bribery, by fraudulent
misrepresentations, or through an error of the depart-
ment or the board.

(b) Having a license or the authority to practice
medicine revoked, suspended, or otherwise acted
against, including the denial of licensure, by the
licensing authority of any jurisdiction, including its
agencies or subdivisions. The licensing authority's
acceptance of a physician's relinquishment of a license,
stipulation, consent order, or other settlement, offered in
response to or in anticipation of the filing of adminis-
trative charges against the physician's license, shall be
construed as action against the physician's license.

(c) Being convicted or found guilty of, or entering a
plea of nolo contendere to, regardless of adjudication, a
crime in any jurisdiction which directly relates to the
practice of medicine or to the ability to practice
medicine.

(a) False, deceptive, or misleading advertising.

(e) Failing to report to the department any person
who the licensee knows is in violation of this chapter or
of the rules of the department or the board. However, a
person who the licensee knows is unable to practice
medicine with reasonable skill and safety to patients by
reason of illness or use of alcohol, drugs, narcotics,
chemicals, or any other type of material, or as a result of
a mental or physical condition; may be reported to a
consultant operating an impaired practitioner program
as described in s. 456.076 rather than to the depart-
ment.

(f) Aiding, assisting, procuring, or advising any
unlicensed person to practice medicine contrary to
this chapter or to a rule of the department or the board. .

(g) Failing to perform any statutory or legal obliga-
tion placed-upon a licensed physician.

(h) Making or filing a report which the licensee
knows to be false, intentionally or negligently falling to
file a report or record required by state or federal law,
willfully impeding or obstructing such filing or inducing
another person to do so. Such reports or records shall

include only those which are signed in the capacity as a
licensed physician.

(i) Paying or receiving any commission, bonus,
kickback, or rebate, or engaging in any split-fee
arrangement in any form whatsoever with a physician,
organization, agency, or person, either directly or
indirectly, for patients referred to providers of health
care goods and services, including, but not limited to,
hospitals, nursing homes, clinical laboratories,

1605

20_ Page 41 of 42 PagelD 97

  

   
     
    
      

  
 
 

   
    
     
  
   

 
 

   
   

     
    
 
oe _
j - - nt 7-1 Filed 07/23/20 Page 42 of 42 Pag
Cas@n3agg)-Cv-00289-BJD-PDB Docume! IGAL PRACTICE ne

   
 
  
  
 
 
 
  
  
 
 

 

ambulatory surgical centers, or pharmacies. The provi- condition. In enforcing this paragraph, the de
sions of this paragraph shall not be construed to prevent shall have, upon a finding of the State Surgeon G

a physician from receiving a fee for Professional or the State Surgeon General's designee that p 6: (Ww)

 
    
   
      
    
   
  
  
   
   
   
  
   
  
  
   
 
 
  
 
 
 
 
 
  
 
 
  
   
   
   
 
 
 
 
   
   
  
 
   
 
  
  
 
 
   
   
   
     
 
 
 
 
  
  
  
 
  
   
  
    
   
  
 
 
   
 
  
   
   
   
   
    
   
 
  
 
  

consultation services. Cause exists to believe that the licensee is ui ; person
() Exercising influence within a patient-physician practice medicine because of the reasons stated iniiiem ities kn
relationship for purposes of engaging a patient in sexual Paragraph, the authority to issue an order to cons not qui
activity. A patient shall be presumed to be incapable of licensee to submit to a mental or physical examina : perform
giving free, full, and informed consent to sexual activity by physicians designated by the department. 1fS i (x)
with his or her physician. licensee refuses to comply with such orderta Fi ment p
(k) Making deceptive, untrue, or fraudulent repre- department’s order directing such examinatis failing t
Sentations in or related to the practice of medicine or be enforced by filing a petition for enforcement if departr
employing a trick or scheme in the practice of medicine. circuit court where the licensee resides or does ff Ay)
(i) _ Soliciting patients, either Personally or through ness, The licensee against whom the petition is'ge other p
an agent, through the use of fraud, intimidation, undue May not be named or identified by initials in any pax which |
influence, or a form of overreaching or vexatious court records or documents, and the proceedings: anothel
conduct. A solicitation 'S any communication which be closed to the public. The department shall be 67 service
directly or implicitly requests an Immediate oral re- to the summary procedure provided in s. 51.0 «. (Zz)

Sponse from the recipient. licensee or certificateholder affected under this $

(m) Falling to keep legible, as defined by department graph shail at reasonable intervals be afford
rule in consultation with the board, medical records that opportunity to demonstrate that he or she can 4
identify the licensed Physician or the physician extender the competent practice of medicine with reason

' and supervising physician by name and professional and safety to patients

title who is or are responsible for rendering, ordering, Shr ete . '
supervising, or billing for each diagnostic or treatment s 0 som tanding s. 456.072(2) but as s _
Procedure and that justity the course of treatment ofthe ~ , . ; &
patient, including, but not limited to, patient histories; 456 50. Tre ng medical ive arose as defined
examination results; test results; records of drugs provisions of s. 766.102 when enforcing this pa

| prescribed, dispensed, or administered; and reports of Medical malpractice shall not be c onstrued to

consultations and hospitalizations. ts havior:
(n) Exercising influence on the patient or client in mm than one ynstance, say i oer : tally ir
such a manner as to exploit the patient or client for 3 Committin? gross medica cot mone distrac
financial gain of the ficensee or of a third party, which og omimiiting repeated medical malpra tional
shall include, but not be limited to, the promoting or defined in s. 456.50, A person found by the t E dysfur
Selling of services, goods, appliances, or drugs. have committed repeated medical malpractice based 4.2.
(0) Promoting or advertising on any prescription - 456.50 may not be licensed Or continue to be licay} 3B Of:dep
form of a community pharmacy unless the form shall by this state to provide health care services as a me tbe refi

also state “This prescription may be filled at any doctor in this state.
pharmacy of your choice.”

(p) Performing professional services which have not
been duly authorized by the patient or client, or his or

Nothing in this paragraph shall be construed to ri ull . me
that a physician be incompetent to practice medicing A S board
order to be disciplined pursuant to this Pparagraphyy a

743.00 6 ee sentative, B13. as provided in s. recommended order by an administrative law judge ¢ nee

(q)_ Prescribing, dispensing, administering, mixing, final order of the board finding a violation under. tiedic
or otherwise preparing a legend drug, including any Paragraph shall Specify whether the licensee was ;, hurse
controlled substance, other than in the course of the 0 have committed “gross medical malpractice the st
physician’s professional practice. For the purposes of peated medical malpractice,” or medical malpn : gee
this paragraph, it shall be legally. presumed that f any combination thereof, and any publication suppl

Prescribing, dispensing, administering, mixing, or other- board must so specify. ni:
wise preparing legend drugs, including all controlled _ (u)- Performing any procedure or prescribi
Substances, inappropriately or in excessive or inap- therapy which, by the prevailing standards of metik
propriate quantities is not in the best interest of the practice in the community, would constitute experime
patient and is not in the course of the physician's tation on a human subject, without first obtain!
professional practice, without regard to his or her intent. informed, and written consent. 1
(r) Prescribing, dispensing, or administering any —_—_(v)_ Practicing or offering to practice beyond fi
medicinal drug appearing on any schedule set forth in scope permitted by law or accepting and perfomnis
chapter 893 by the physician to himself or herself, professional responsibilities which the licensee ;
except one prescribed, dispensed, or administered to or has reason to know that he or she is not compe! ‘p
the physician by another practitioner authorized to perform. The board may establish by rule standards
prescribe, dispense, or administer medicinal drugs. practice and standards of care for particular pi aR
(s) Being unable to practice medicine with reason- _ settings, including, but not limited to, education
able skill and safety to patients by reason of illness or training, equipment and supplies, medications Ing}
use of alcohol, drugs, narcotics, chemicals, or any other anesthetics, assistance of and delegation toxg
type of material or as a result of any mental or physical personnel, transfer agreements, sterilization, reod

1606

    

   
 
 
  
      
 
 

 
 
  
